DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/20/2022 is acknowledged. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2022.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:
In claim 6, line 15; “the echoes” should be changed to “the US echoes” for consistency with the rest of the claims.
In claim 12, line 14; “the echoes” should be changed to “the US echoes” for consistency with the rest of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van der Horst et al. (US20200037982, hereafter Horst).
Regarding claim 1, Horst discloses in Figures 1 and 7 a medical probe (Horst, system 100) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”), comprising:
a guidewire (Horst, guidewire 102) for insertion into a blood vessel (Horst, bodily structure 104) of a patient (Horst, Figure 7, step 710 and Para 43) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”);
a magnetic position sensor (Horst, sensor coils) which is fitted at a distal end of the guidewire and is configured to produce signals indicative of a position of the distal end (Horst, Figure 7, step 712 and Para 44) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 34; “For example, the tracking system 110 may comprise an electromagnetic tracking system. According to such examples, the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils […] Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111, and the second sensor may include an array configured to receive ultrasound signals from an external ultrasound imaging system. The position of the second sensor may be registered to the position of the first sensor by the tracking system 110 and the imaging system to determine the position and/or orientation of the sensors on the intraluminal device”); and
an ultrasound (US) transducer (Horst, ultrasonic transducer), which is fitted at the distal end of the guidewire and is configured to transmit US waves inside the blood vessel, and acquire respective US echoes indicative of blood velocity in the blood (Horst, Figure 7, step 714 and Para 45) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”).

Regarding claim 3, Horst discloses all of the limitations of claim 1 as discussed above.
Horst further discloses wherein the US transducer is configured to transmit the US waves in a distal direction and receive the US echoes from the distal direction (Horst, Figure 2; showing signals being transmitted 134 and received 136 in a distal direction) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Regarding claim 4, Horst discloses all of the limitations of claim 1 as discussed above.
Horst further discloses wherein the US transducer is configured to transmit the US waves in a proximal direction and receive the US echoes from the proximal direction (Horst, Figure 4; showing signals being transmitted 134 and received 136 in a proximal direction since they are angled at least slightly backwards) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Regarding claim 6, Horst discloses in Figures 1 and 6-7 a medical system (Horst, Para 2; “The present invention is directed to systems and methods for obtaining hemodynamic measurements and mapping the measurements to specific locations within a bodily structure”), comprising:
a guidewire ultrasound (US) probe (Horst, system 100) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”) comprising:
a guidewire (Horst, guidewire 102) for insertion into a blood vessel (Horst, bodily structure 104) of a patient (Horst, Figure 7, step 710 and Para 43) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”);
a magnetic position sensor (Horst, sensor coils) which is fitted at a distal end of the guidewire and is configured to produce signals indicative of a position of the distal end (Horst, Figure 7, step 712 and Para 44) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 34; “For example, the tracking system 110 may comprise an electromagnetic tracking system. According to such examples, the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils […] Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111, and the second sensor may include an array configured to receive ultrasound signals from an external ultrasound imaging system. The position of the second sensor may be registered to the position of the first sensor by the tracking system 110 and the imaging system to determine the position and/or orientation of the sensors on the intraluminal device”); and
an ultrasound (US) transducer (Horst, ultrasonic transducer), which is fitted at the distal end of the guidewire and is configured to transmit US waves inside the blood vessel, and acquire respective US echoes indicative of blood velocity in the blood vessel (Horst, Figure 7, step 714 and Para 45) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”); and
a processor (Horst, Para 21), which is configured to:
receive from the US transducer electrical signals (Horst, Para 21; “The integrated processor 126 may be configured to receive and process tracking data 114 received from the tracking system 110 and intraluminal data 107 received from the device system 120”) indicative of a Doppler shift of the echoes due to blood velocity (Horst, Para 30; “Such a sensor 106 may comprise an ultrasonic transducer, […] configured to measure blood flow velocity, for example via Doppler flow”);
analyze the electrical signals to derive the blood velocity (Horst, Figure 7, step 714 and 716 and Para 46) (Horst, Para 22; “The integrated processor 126 may be configured to process data received from both the sensor 106 and the tracking system 110 in multiple ways. The integrated processor 126 may be formed from one or a plurality of processers. For example, as stated above, the integrated processor 126 may be configured to generate a functional flow map 128. The functional flow map 128 may include various flow and/or pressure measurements collected from within the lumen 105 of the bodily structure 104”); and
(Horst, Figure 7, step 716 and Para 46) (Horst, Para 21; “The system shown in FIG. 1 also includes a display 130, which may be communicatively coupled with the integrated processor 126, and may include an interactive user interface 131. The display 130 may be configured to display the functional flow map 128 overlaid onto an image 132, e.g., B-mode, of the bodily structure 104. In some examples, the display 130 may be further configured to display an indication of quality 133 of one more functional flow measurements”).

Regarding claim 8, Horst discloses all of the limitations of claim 6 as discussed above.
Horst further discloses wherein the US transducer is configured to transmit the US waves in a distal direction and receive the US echoes from the distal direction (Horst, Figure 2; showing signals being transmitted 134 and received 136 in a distal direction) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Regarding claim 9, Horst discloses all of the limitations of claim 6 as discussed above.
Horst further discloses wherein the US transducer is configured to transmit the US waves in a proximal direction and receive the US echoes from the proximal direction (Horst, Figure 4; showing signals being transmitted 134 and received 136 in a proximal direction since they are angled at least slightly backwards) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Regarding claim 12, Horst discloses in Figures 1 and 7 a method (Horst, Para 2; “The present invention is directed to systems and methods for obtaining hemodynamic measurements and mapping the measurements to specific locations within a bodily structure”), comprising:
inserting a guidewire (Horst, guidewire 102) into a blood vessel (Horst, bodily structure 104) of a patient (Horst, Figure 7, step 710 and Para 43) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”);
the guidewire having a magnetic position sensor (Horst, sensor coils) and an ultrasound (US) transducer (Horst, ultrasonic transducer) fitted at a distal end thereof (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 34; “the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils”) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”),
wherein the magnetic position sensor is configured to acquire position signals (Horst, Figure 7, step 712 and Para 44) (Horst, Para 34; “For example, the tracking system 110 may comprise an electromagnetic tracking system. According to such examples, the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils […] Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111, and the second sensor may include an array configured to receive ultrasound signals from an external ultrasound imaging system. The position of the second sensor may be registered to the position of the first sensor by the tracking system 110 and the imaging system to determine the position and/or orientation of the sensors on the intraluminal device”); and
(Horst, Figure 7, step 714 and Para 45) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”); and
navigating the guidewire to a target location in the blood vessel using signals acquired by the magnetic position sensor Horst, Figure 7, step 712 and Para 44) (Horst, Para 23; “Obtaining functional flow measurements via the sensor 106 and mapping these measurements to specific intraluminal locations via the tracking system 110”);
a processor (Horst, Para 21), which is configured to:
at the target location, receiving from the US transducer electrical signals (Horst, Para 21; “The integrated processor 126 may be configured to receive and process tracking data 114 received from the tracking system 110 and intraluminal data 107 received from the device system 120”) indicative of a Doppler shift of the echoes due to blood velocity (Horst, Para 30; “Such a sensor 106 may comprise an ultrasonic transducer, […] configured to measure blood flow velocity, for example via Doppler flow”);
analyzing the electrical signals to derive the blood velocity (Horst, Figure 7, step 714 and 716 and Para 46) (Horst, Para 22; “The integrated processor 126 may be configured to process data received from both the sensor 106 and the tracking system 110 in multiple ways. The integrated processor 126 may be formed from one or a plurality of processers. For example, as stated above, the integrated processor 126 may be configured to generate a functional flow map 128. The functional flow map 128 may include various flow and/or pressure measurements collected from within the lumen 105 of the bodily structure 104”); and
displaying the derived blood velocity to a user (Horst, Figure 7, step 716 and Para 46) (Horst, Para 21; “The system shown in FIG. 1 also includes a display 130, which may be communicatively coupled with the integrated processor 126, and may include an interactive user interface 131. The display 130 may be configured to display the functional flow map 128 overlaid onto an image 132, e.g., B-mode, of the bodily structure 104. In some examples, the display 130 may be further configured to display an indication of quality 133 of one more functional flow measurements”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Horst and Anderson et al. (US20140180031, hereafter Anderson) and Tolkowsky (US20140343408).
Regarding claim 2, Horst discloses all of the limitations of claim 1 as discussed above.
Horst does not clearly and explicitly disclose wherein the guidewire, the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm.
In an analogous multi-sensor device inserted into a vessel field of endeavor Anderson discloses wherein a guidewire and a US transducer (Anderson, Para 38; “a piezoelectric element 31. As shown in FIG. 2, an electrical generator 6 stimulates the piezoelectric element 31 (electrical-to-acoustic transducer)”) jointly have a maximal diameter that does not exceed 3.0 mm (Anderson, Para 30; “The imaging guidewire including the imaging element […] the surrounding support structure can have a total outside diameter of less than 1 mm, preferably less than 300 micron (less than about 1 French)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the guidewire and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to allow for access to a vessel as needed as taught by Anderson (Anderson, Para 28-30).
(Tolkowsky, Para 354-357; “An example of a location sensor comprising only longitudinal coil(s) and offering a relatively small outer diameter is one with an outer diameter of approximately 0.25 mm. […] For example, when using location sensor(s) comprising only longitudinal coil(s), […] a 1.2 mm to 1.8 mm tool (which are typically standard diameters for off-the-shelf bronchoscopic tools) and a location sensor of up to 0.3 mm in diameter”) (Tolkowsky, Para 246; “The terms ‘tool,’ ‘probe,’ ‘medical tool,’ and ‘medical probe’ all refer to any tool or probe that may be inserted into a body lumen. It may be any type of a diagnostic […] a measurement probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Anderson wherein the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to increase maneuverability and prevent the system from obstructing the vessel they are traversing as taught by Tolkowsky (Tolkowsky, Para 356-359).
Horst as modified by Anderson and Tolkowsky above is interpreted as disclosing wherein the guidewire, the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm because the combined dimensions outlined in Anderson and Tolkowsky above is less than 3.0 mm.

Regarding claim 7, Horst discloses all of the limitations of claim 6 as discussed above.
Horst does not clearly and explicitly disclose wherein the guidewire, the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm.
In an analogous multi-sensor device inserted into a vessel field of endeavor Anderson discloses wherein a guidewire and a US transducer (Anderson, Para 38; “a piezoelectric element 31. As shown in FIG. 2, an electrical generator 6 stimulates the piezoelectric element 31 (electrical-to-acoustic transducer)”) jointly have a maximal diameter that does not exceed 3.0 mm (Anderson, Para 30; “The imaging guidewire including the imaging element […] the surrounding support structure can have a total outside diameter of less than 1 mm, preferably less than 300 micron (less than about 1 French)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the guidewire and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to allow for access to a vessel as needed as taught by Anderson (Anderson, Para 28-30).
In an analogous tracked in sensor device inserted into a vessel field of endeavor Tolkowsky discloses wherein an imaging sensor and magnetic position sensor jointly have a maximal diameter that does not exceed 3.0 mm (Tolkowsky, Para 354-357; “An example of a location sensor comprising only longitudinal coil(s) and offering a relatively small outer diameter is one with an outer diameter of approximately 0.25 mm. […] For example, when using location sensor(s) comprising only longitudinal coil(s), […] a 1.2 mm to 1.8 mm tool (which are typically standard diameters for off-the-shelf bronchoscopic tools) and a location sensor of up to 0.3 mm in diameter”) (Tolkowsky, Para 246; “The terms ‘tool,’ ‘probe,’ ‘medical tool,’ and ‘medical probe’ all refer to any tool or probe that may be inserted into a body lumen. It may be any type of a diagnostic […] a measurement probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Anderson wherein the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to increase maneuverability and prevent the system from obstructing the vessel they are traversing as taught by Tolkowsky (Tolkowsky, Para 356-359).
Horst as modified by Anderson and Tolkowsky above is interpreted as disclosing wherein the guidewire, the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm because the combined dimensions outlined in Anderson and Tolkowsky above is less than 3.0 mm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Seter et al. (US20130066194, hereafter Seter).
Regarding claim 5, Horst discloses all of the limitations of claim 1 as discussed above.

	In an insertable elongate medical device field of endeavor Seter discloses wherein a magnetic position sensor is formed on a flexible printed-circuit-board wrapped around (Seter, Para 8; “the substrate may be a flexible printed circuit board (PCB), where the electrically conductive trace is patterned such that, when wrapped in a cylinder shape, forms a three-dimensional spiral coil configured to function as an electromagnetic field sensor”) a distal end of an elongate medical device (Seter, Para 27; “the coil assembly 47 a in final form may be disposed at a distal end portion (i.e., distal end portion 32 in FIG. 1) of device 26”) (Seter, Para 8; “This disclosure is directed to an elongate medical device configured for use with a positioning system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the magnetic position sensor is formed on a flexible printed-circuit-board wrapped around the distal end of the guidewire in order to make the device thinner and thereby reduce the amount of occupied radial space as taught by Seter (Seter, Para 7) which makes navigation easier.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Li (US20070043294).
Regarding claim 10, Horst discloses all of the limitations of claim 6 as discussed above.
Horst does not clearly and explicitly disclose wherein the processor is configured to spectrally analyze the electrical signals to determine a maximal Doppler shift.
In an analogous blood flow velocity measurement device field of endeavor Li discloses spectrally analyzing electrical signals to determine a maximal Doppler shift (Li, Para 35; “FIG. 2 illustrates the detection procedure of the maximum frequency shift.”) (Li, Para 2-20; discussing detecting maximum frequency shift for a doppler blood flow velocity system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the processor is configured to spectrally analyze the electrical signals to determine a maximal Doppler shift in order to measure peak velocity as needed for the diagnosis of many parameters which depend on peak velocity as taught by Li (Li, Para 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Grunwald et al. (US20090118612, hereafter Grunwald).
Regarding claim 13, Horst discloses all of the limitations of claim 12 as discussed above.
Horst does not clearly and explicitly disclose retracting the guidewire out of the blood vessel of the patient.
In an analogous medical procedure using a guidewire for vascular access field of endeavor Grunwald discloses retracting a guidewire out of a blood vessel of a patient (Grunwald, Para 247; “Once the target site is believed to have been reached, the user can verify position with the sensor(s). Then when the guidewire is no longer required, it can be removed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst to include retracting the guidewire out of the blood vessel of the patient in order to remove the guidewire when it is no longer required as taught by Grunwald (Grunwald, Para 247) which would prevent unnecessary medical equipment from remaining in the patient’s body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JOHN DENNY LI/Examiner, Art Unit 3793